Balletta, J.,
dissents and votes to reverse the order appealed from, with the following memorandum. I respectfully disagree with the majority and vote to reverse the order appealed from.
Insurance Law § 3420 (d) provides that: "If under a liability policy delivered or issued for delivery in this state, an insurer shall disclaim liability or deny coverage for death or bodily injury arising out of a motor vehicle accident or any other type of accident occurring within this state, it shall give written notice as soon as reasonably possible of such disclaimer of liability or denial of coverage to the insured and the injured person or any other claimant”. The Court of Appeals has held that an unexplained delay of two months in providing a notice of disclaimer is unreasonable as a matter of law (see, Hartford Ins. Co. v County of Nassau, 46 NY2d 1028). Concededly, this Court has often followed the Court of Appeals decision in Hartford and has found unexplained delays in disclaiming of two months or more to be unreasonable (see, e.g., Allstate Ins. Co. v Centennial Ins. Co., 187 AD2d 690 [five *509months]; Mount Vernon Fire Ins. Co. v Unjar, 177 AD2d 480 [two and one-half months]; Kramer v Interboro Mut. Indem. Ins. Co., 176 AD2d 308 [two months]). However, I am unaware of any decision by this Court which holds that a delay shorter than two months is unreasonable as a matter of law.
The statute provides that an insurer must give a written notice of disclaimer as soon as is reasonably possible; no specific time period is deemed to constitute undue delay. As stated in Allstate Ins. Co. v Gross (27 NY2d 263, 270): "the question of unreasonableness becomes a question of fact, or if extreme, of law, depending upon the circumstances of the case which make it reasonable for the insurer to take more or less time to make, complete, and act diligently on its investigation of its coverage or breach of conditions in its policy”.
I cannot agree with the majority’s implicit ruling that a 41-day delay, a mere six weeks, falls at the "extreme” end of the spectrum so that it is unreasonable as a matter of law. If a 41-day delay is unreasonable, then what time period may be considered reasonable: 30 days, 21 days, 14 days, etc.? At what point do we draw the line?
I am unwilling to find the delay in disclaiming of 41 days here to be unreasonable as a matter of law and, accordingly, I would grant the petition for a stay of arbitration or, alternatively, would remit the matter to the Supreme Court, Nassau County, for a hearing on the issue of the reasonableness of the delay (see, e.g., Massachusetts Bay Ins. Co. v Pendleton, 159 AD2d 770).